TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00133-CR


Shawn Quenten Harris, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY

NO. 31928, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Shawn Quenten Harris perfected an appeal from his conviction for resisting arrest. 
The clerk's fee has not been paid and the clerk's record has not been filed.  The Court notified
appellant's attorney of record (who signed the notice of appeal) that the appeal would be dismissed
if the clerk's record was not paid for by May 17, 2007.  The Court received no response to this notice
and payment has not been made.  The appeal is dismissed for want of prosecution.  See Tex. R. App.
P. 37.3(b).

				__________________________________________
				Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   July 23, 2007
Do Not Publish